DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

Response to Amendment
As a result of the Amendment filed on RCE, claims 1-20 are pending. Claims 1, 10 and 17 are amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., United States Patent Application Publication No. US 2016/0313769 A1 in view of Yazdandoost et al., United States Patent Application Publication No. US 2020/0105851 A1.

Regarding claim 1, Yoshitani disclose an integrated energy-collecting display module (Fig. 1, electronic device, #100) comprising:
a base substrate (Fig. 24B, flexible substrate, #701; Detailed Description, [0382]); 
a plurality of pixels each including a plurality of sub-pixels disposed upon the base substrate in a substantially regular sub-pixel pattern, wherein the plurality of sub-pixels is dispersed along the base substrate with sub-pixel spacing regions between individual sub-pixels within the plurality of sub-pixels of each pixel (Figs. 24A-24B; Detailed Description, [0380-0389], “FIG. 24A is a plan view of a light-emitting device, and FIG. 24B is an example of a cross-sectional view taken along dashed-dotted line D1-D2 in FIG. 24A. The light-emitting device in Structure example 1 is a top-emission light-emitting device using a color filter method. In this embodiment, the light-emitting device can have a structure in which subpixels of three colors of red (R), green (G), and blue (B), for example, express one color; a structure in which subpixels of four colors of R, G, B, and white (W) express one color; a structure in which subpixels of four colors of R, G, B, and yellow (Y) express one color; or the like. There is no particular limitation on color elements, and colors other than R, G, B, W, and Y may be used. For example, cyan or magenta may be used.”; See also Detailed Description, [0469-0470], “The display portion 301 includes a plurality of pixels 302 and a plurality of imaging pixels 308... The pixel 302 includes a plurality of subpixels. Each subpixel includes a light-emitting element and a pixel circuit.”);
 a top substrate disposed opposite to and above the base substrate (Fig. 24B, flexible substrate, #711; Detailed Description, [0387]; 711 is on top while 701 is on bottom); and
 a photovoltaic region disposed within the sub-pixel spacing regions (Detailed Description, [0212], “Furthermore, the electronic device of one embodiment of the present invention preferably includes a photoelectric conversion element so that the power storage device can be charged using the photoelectric conversion element. It is preferred that the power storage device can be charged by photovoltaic power generation, for example. Alternatively, the electronic device of one embodiment of the present invention may have a function of generating and charging power with the movement of an arm of a user.”; See also Fig. 28A, imaging pixels, #308; Detailed Description, [0475-0476], “The imaging pixel circuits can drive photoelectric conversion elements. The imaging pixel circuits are electrically connected to wirings through which control signals are supplied. The imaging pixel circuits are also electrically connected to wirings through which power supply potentials are supplied.”).  

Yoshitani does not explicitly disclose a photovoltaic region disposed within the sub-pixel spacing regions of each pixel. 
Yazdandoost, in a similar field of endeavor, discloses an integrated energy-collecting display module (Fig. 1, electronic device, #100) comprising a photovoltaic region disposed within the sub-pixel spacing regions of each pixel (See Fig. 1G, light-detecting component, #152-7.3; between light-generating component #142-7.2 and #142-7.4 within pixel P-7.1; Detailed Destruction, [0041-0050], “As another example, in the absence of external bias, light-detecting element 151 may be operative to convert the energy of light AL into electric energy by charging the terminals of light-detecting element 151 to a voltage (e.g., integrated onto the light-detecting element's capacitance), whereby the rate of charge (e.g., as may be detected by circuitry 165 of a selection subassembly 160) may be proportional to the intensity or brightness of incoming light AL (e.g., the energy may be harvested and then measured by draining the charge through an external high-impedance path (e.g., through use of a switch 160s of circuitry 165 of selection subassembly 160), where such a mode may be referred to as a photovoltaic mode)…For example, three adjacent (e.g., horizontally adjacent, vertically adjacent, and/or otherwise adjacent) components 142 may be provided as display subpixels (e.g., red, green, and blue display subpixels) of a display pixel. As shown, for example, adjacent components 142-7.1, 142-7.2, and 142-7.3 may be display subpixels defining a display pixel P-7.1′… For example, at least a portion of a light-detecting component 152 may be provided as an amorphous silicon detector or any other suitable photosensitive circuitry in a TFT layer of a selection subassembly layer of the display assembly.”).  

It would have been obvious to one of ordinary skill in the art to have modified the photovoltaic region of Yoshitani to include the teachings of Yazdandoost in such way to provide the photovoltaic region disposed within the sub-pixel spacing regions of each pixel. Such a modification is a matter of rearrangement of parts producing the same predictable result, the predictable result being sensing ambient light on the surface of a display (See Yazdandoost, Detailed Description, [0056-0058], “One or more light-detecting components 152 can be placed between display pixels in TF layer 202 or even between individual subpixels within a pixel. In some embodiments, one or more light-detecting components 152 can be placed in any of layers 200, 201, 203, 204, and 205 but not lined up with any mask 210. Instead, alternative methods can be used to ensure that one or more light-detecting components 152 do not interfere with any light-emitting functionalities of the display assembly.”; See MPEP 2144.04 Part VI). The fact that Yazdandoost above discloses embodiments of the photovoltaic region as either between individual pixels (See Fig. 1D) or between individual subpixels within a pixel provides further evidence of this predictable substitutable feature.  Furthermore, the fact that both Yoshitani and Yazdandoost disclose photovoltaic cells within OLED display devices makes this combination more easily implemented. 

Regarding claim 2, Yoshitani discloses wherein the display module is one of a liquid crystal display, an organic light emitting diode display (Detailed Description, [0172]), or a micro light emitting diode display.  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 3, Yoshitani discloses a display module further comprising a backlight (Detailed Description, [0463-0464], “Note that the light-emitting device of one embodiment of the present invention may be used as a display device or as a lighting device. For example, it may be used as a light source such as a backlight or a front light, that is, a lighting device for a display device”).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 4, Yoshitani further discloses wherein a sub-pixel in the plurality of sub-pixels comprises an organic electroluminescent material (Detailed Description, [0173-0173]; See also Fig. 24A-242B, EL layer, #833).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 5, Yoshitani discloses wherein the photovoltaic region comprises at least one layer of amorphous silicon (Detailed Description, [0277], “There is no particular limitation on the current collector as long as it has high conductivity without causing a significant chemical change in a power storage device. For example, the positive electrode current collector and the negative electrode current collector can each be formed using a metal such as stainless steel, gold, platinum, zinc, iron, nickel, copper, aluminum, titanium, tantalum, or manganese, an alloy thereof, sintered carbon, or the like. Alternatively, copper or stainless steel that is coated with carbon, nickel, titanium, or the like may be used. Alternatively, the current collectors can each be formed using an aluminum alloy to which an element that improves heat resistance, such as silicon, titanium, neodymium, scandium, or molybdenum, is added. Still alternatively, a metal element that forms silicide by reacting with silicon can be used to form the current collectors. Examples of the metal element that forms silicide by reacting with silicon include zirconium, titanium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, cobalt, and nickel.”).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 6, Yoshitani discloses a display module further comprising: a touch sensor disposed within the sub-pixel spacing regions (Figs. 28A-28C; Detailed Description, [0474], “A touch sensor can be formed using the imaging pixels 308. Specifically, the imaging pixels 308 can sense a touch of a finger or the like on the display portion 301”; See also Detailed Description, [0224]).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 7, Yoshitani discloses wherein the touch sensor comprises capacitive touch traces comprising an indium tin oxide array (Detailed Description [0224], “In one embodiment of the present invention, a structure where a capacitive touch sensor or a pressure-sensitive touch sensor is provided to overlap with the display panel, a structure where the display panel itself has a touch sensor function (also referred to as an in-cell touch panel), or the like can be used. For the in-cell touch panel, a capacitive touch sensor, an optical touch sensor, or the like can be used.”; See next Detailed Description, [0440], [0456]).
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 8, Yoshitani discloses wherein the display module is integrated in a wearable portable electronic device (Detailed Description., [0288], “The use of LiFePO.sub.4 for the positive electrode active material allows fabrication of a highly safe power storage device that is stable against an external load such as overcharging. Such a power storage device is particularly suitable for, for example, a mobile device, a wearable device, and the like.”).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 9, Yoshitani discloses wherein the wearable portable electronic device is a smartwatch (Detailed Description, [0085], “In this embodiment, an arm-worn electronic device and a watch-type electronic device are mainly described as examples, and usage of an electronic device of one embodiment of the present invention is not particularly limited. For example, the electronic device may be used without being worn on or may be used while being worn on part other than an arm (a waist, a leg, or the like).”).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 1. 

Regarding claim 10, Yoshitani discloses an integrated energy-collecting display module (Fig. 1, #100) comprising:
 a base substrate (Fig. 24B, flexible substrate, #701; Detailed Description, [0382]);
a plurality of pixels each including a plurality of organic electroluminescent sub-pixels disposed upon the base substrate in a substantially regular sub-pixel pattern, wherein the plurality of sub-pixels is dispersed along the base substrate with sub-pixel spacing regions between individual sub-pixels within the plurality of sub-pixels of each pixel (Figs. 24A-24B; Detailed Description, [0380-0389], “FIG. 24A is a plan view of a light-emitting device, and FIG. 24B is an example of a cross-sectional view taken along dashed-dotted line D1-D2 in FIG. 24A. The light-emitting device in Structure example 1 is a top-emission light-emitting device using a color filter method. In this embodiment, the light-emitting device can have a structure in which subpixels of three colors of red (R), green (G), and blue (B), for example, express one color; a structure in which subpixels of four colors of R, G, B, and white (W) express one color; a structure in which subpixels of four colors of R, G, B, and yellow (Y) express one color; or the like. There is no particular limitation on color elements, and colors other than R, G, B, W, and Y may be used. For example, cyan or magenta may be used.”; Detailed Description, [0172]), the sub-pixels comprising:
a cathode (Figs. 24-28; EL layer, #833; Detailed Description, [0443-0444],” When a voltage higher than the threshold voltage of the light-emitting element is applied between the lower electrode 831 and the upper electrode 835, holes are injected to the EL layer 833 from the anode side and electrons are injected to the EL layer 833 from the cathode side.”; alternatively See Fig. 12A and positive/negative electrode leads 510/511);  
an anode (Figs. 24-28; EL layer, #833; Detailed Description, [0443-0444],” When a voltage higher than the threshold voltage of the light-emitting element is applied between the lower electrode 831 and the upper electrode 835, holes are injected to the EL layer 833 from the anode side and electrons are injected to the EL layer 833 from the cathode side.”; alternatively See Fig. 12A and positive/negative electrode leads 510/511)); and 
at least one sub-pixel energizer (Figs. 24-28; Detailed Description, [0437-0444], “As the light-emitting element, a self-luminous element can be used, and an element whose luminance is controlled by current or voltage is included in the category of the light-emitting element. For example, a light-emitting diode ( LED), an organic EL element, or an inorganic EL element can be used”),
 a top substrate disposed opposite to and above the base substrate (Fig. 24B, flexible substrate, #711; Detailed Description, [0387]; 711 is on top while 701 is on bottom); and 
a photovoltaic region disposed within the sub-pixel spacing regions (Detailed Description, [0212], “Furthermore, the electronic device of one embodiment of the present invention preferably includes a photoelectric conversion element so that the power storage device can be charged using the photoelectric conversion element. It is preferred that the power storage device can be charged by photovoltaic power generation, for example. Alternatively, the electronic device of one embodiment of the present invention may have a function of generating and charging power with the movement of an arm of a user.”; See also Fig. 28A, imaging pixels, #308; Detailed Description, [0475-0476], “The imaging pixel circuits can drive photoelectric conversion elements. The imaging pixel circuits are electrically connected to wirings through which control signals are supplied. The imaging pixel circuits are also electrically connected to wirings through which power supply potentials are supplied.”).

Yoshitani does not explicitly disclose a photovoltaic region disposed within the sub-pixel spacing regions of each pixel. 
Yazdandoost, in a similar field of endeavor, discloses an integrated energy-collecting display module (Fig. 1, electronic device, #100) comprising a photovoltaic region disposed within the sub-pixel spacing regions of each pixel (See Fig. 1G, light-detecting component, #152-7.3; between light-generating component #142-7.2 and #142-7.4 within pixel P-7.1; Detailed Destruction, [0041-0050], “As another example, in the absence of external bias, light-detecting element 151 may be operative to convert the energy of light AL into electric energy by charging the terminals of light-detecting element 151 to a voltage (e.g., integrated onto the light-detecting element's capacitance), whereby the rate of charge (e.g., as may be detected by circuitry 165 of a selection subassembly 160) may be proportional to the intensity or brightness of incoming light AL (e.g., the energy may be harvested and then measured by draining the charge through an external high-impedance path (e.g., through use of a switch 160s of circuitry 165 of selection subassembly 160), where such a mode may be referred to as a photovoltaic mode)…For example, three adjacent (e.g., horizontally adjacent, vertically adjacent, and/or otherwise adjacent) components 142 may be provided as display subpixels (e.g., red, green, and blue display subpixels) of a display pixel. As shown, for example, adjacent components 142-7.1, 142-7.2, and 142-7.3 may be display subpixels defining a display pixel P-7.1′… For example, at least a portion of a light-detecting component 152 may be provided as an amorphous silicon detector or any other suitable photosensitive circuitry in a TFT layer of a selection subassembly layer of the display assembly.”).  

It would have been obvious to one of ordinary skill in the art to have modified the photovoltaic region of Yoshitani to include the teachings of Yazdandoost in such way to provide the photovoltaic region disposed within the sub-pixel spacing regions of each pixel. Such a modification is a matter of rearrangement of parts producing the same predictable result, the predictable result being sensing ambient light on the surface of a display (See Yazdandoost, Detailed Description, [0056-0058], “One or more light-detecting components 152 can be placed between display pixels in TF layer 202 or even between individual subpixels within a pixel. In some embodiments, one or more light-detecting components 152 can be placed in any of layers 200, 201, 203, 204, and 205 but not lined up with any mask 210. Instead, alternative methods can be used to ensure that one or more light-detecting components 152 do not interfere with any light-emitting functionalities of the display assembly.”; See MPEP 2144.04 Part VI). The fact that Yazdandoost above discloses embodiments of the photovoltaic region as either between individual pixels (See Fig. 1D) or between individual subpixels within a pixel provides further evidence of this predictable substitutable feature.  Furthermore, the fact that both Yoshitani and Yazdandoost disclose photovoltaic cells within OLED display devices makes this combination more easily implemented. 

Regarding claim 11, Yoshitani discloses wherein the anode comprises indium tin oxide (See Detailed Description, [0437-0444], [0456]).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 10. 

Regarding claim 12, Yoshitani discloses wherein the plurality of organic electroluminescent sub-pixels comprises red, green, and blue sub-pixels  (Figs. 24A-24B; Detailed Description, [0380-0389], “FIG. 24A is a plan view of a light-emitting device, and FIG. 24B is an example of a cross-sectional view taken along dashed-dotted line D1-D2 in FIG. 24A. The light-emitting device in Structure example 1 is a top-emission light-emitting device using a color filter method. In this embodiment, the light-emitting device can have a structure in which subpixels of three colors of red (R), green (G), and blue (B), for example, express one color; a structure in which subpixels of four colors of R, G, B, and white (W) express one color; a structure in which subpixels of four colors of R, G, B, and yellow (Y) express one color; or the like. There is no particular limitation on color elements, and colors other than R, G, B, W, and Y may be used. For example, cyan or magenta may be used.”).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 10. 

Regarding claim 13, Yoshitani discloses wherein the sub-pixel energizer comprises a thin-film transistor backplane (Figs. 24-28; Detailed Description, [0437-0444], “As the light-emitting element, a self-luminous element can be used, and an element whose luminance is controlled by current or voltage is included in the category of the light-emitting element. For example, a light-emitting diode ( LED), an organic EL element, or an inorganic EL element can be used”; See also Detailed Description, [0382-0389], Figs. 24-28; transistor, #820).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 10. 

Regarding claim 14, Yoshitani discloses wherein the photovoltaic region comprises at least one layer of amorphous silicon (Detailed Description, [0277], “There is no particular limitation on the current collector as long as it has high conductivity without causing a significant chemical change in a power storage device. For example, the positive electrode current collector and the negative electrode current collector can each be formed using a metal such as stainless steel, gold, platinum, zinc, iron, nickel, copper, aluminum, titanium, tantalum, or manganese, an alloy thereof, sintered carbon, or the like. Alternatively, copper or stainless steel that is coated with carbon, nickel, titanium, or the like may be used. Alternatively, the current collectors can each be formed using an aluminum alloy to which an element that improves heat resistance, such as silicon, titanium, neodymium, scandium, or molybdenum, is added. Still alternatively, a metal element that forms silicide by reacting with silicon can be used to form the current collectors. Examples of the metal element that forms silicide by reacting with silicon include zirconium, titanium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, cobalt, and nickel.”).
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 10. 

Regarding claim 15, Yoshitani discloses a display module further comprising: a touch sensor disposed within the sub-pixel spacing regions (Figs. 28A-28C; Detailed Description, [0474], “A touch sensor can be formed using the imaging pixels 308. Specifically, the imaging pixels 308 can sense a touch of a finger or the like on the display portion 301”; See also Detailed Description, [0224]).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 10. 

Regarding claim 16, Yoshitani discloses wherein the touch sensor comprises capacitive touch traces comprising an indium tin oxide array (Detailed Description [0224], “In one embodiment of the present invention, a structure where a capacitive touch sensor or a pressure-sensitive touch sensor is provided to overlap with the display panel, a structure where the display panel itself has a touch sensor function (also referred to as an in-cell touch panel), or the like can be used. For the in-cell touch panel, a capacitive touch sensor, an optical touch sensor, or the like can be used.”; See next Detailed Description, [0440], [0456]).  
Thus, it would have remained obvious to have combined Yoshitani and Yazdandoost as described in claim 10. 

Regarding claim 17, Yoshitani discloses an integrated energy-collecting display module (Fig. 1, #100) comprising:
 a base substrate (Fig. 24B, flexible substrate, #701; Detailed Description, [0382]); 
a plurality of pixels each including a plurality of organic electroluminescent sub-pixels disposed upon the base substrate in a substantially regular sub-pixel pattern, wherein the plurality of sub-pixels is dispersed along the base substrate with sub-pixel spacing regions between individual sub-pixels within the plurality of sub-pixels of each pixel (Figs. 24A-24B; Detailed Description, [0380-0389], “FIG. 24A is a plan view of a light-emitting device, and FIG. 24B is an example of a cross-sectional view taken along dashed-dotted line D1-D2 in FIG. 24A. The light-emitting device in Structure example 1 is a top-emission light-emitting device using a color filter method. In this embodiment, the light-emitting device can have a structure in which subpixels of three colors of red (R), green (G), and blue (B), for example, express one color; a structure in which subpixels of four colors of R, G, B, and white (W) express one color; a structure in which subpixels of four colors of R, G, B, and yellow (Y) express one color; or the like. There is no particular limitation on color elements, and colors other than R, G, B, W, and Y may be used. For example, cyan or magenta may be used.”; Detailed Description, [0172]), the sub-pixels comprising:
a cathode layer (Figs. 24-28; EL layer, #833; Detailed Description, [0443-0444],” When a voltage higher than the threshold voltage of the light-emitting element is applied between the lower electrode 831 and the upper electrode 835, holes are injected to the EL layer 833 from the anode side and electrons are injected to the EL layer 833 from the cathode side.”; alternatively See Fig. 12A and positive/negative electrode leads 510/511); 
an indium tin oxide anode layer (Figs. 24-28; EL layer, #833; Detailed Description, [0443-0444],” When a voltage higher than the threshold voltage of the light-emitting element is applied between the lower electrode 831 and the upper electrode 835, holes are injected to the EL layer 833 from the anode side and electrons are injected to the EL layer 833 from the cathode side.”; alternatively See Fig. 12A and positive/negative electrode leads 510/511; See Detailed Description, [0437-0444], [0456]); and 
a plurality of thin-film transistor sub-pixel controllers Figs. 24-28; Detailed Description, [0437-0444], “As the light-emitting element, a self-luminous element can be used, and an element whose luminance is controlled by current or voltage is included in the category of the light-emitting element. For example, a light-emitting diode ( LED), an organic EL element, or an inorganic EL element can be used”; See also Detailed Description, [0382-0389], Figs. 24-28; transistor, #820),
a top substrate disposed opposite to and above the base substrate (Fig. 24B, flexible substrate, #711; Detailed Description, [0387]; 711 is on top while 701 is on bottom); and
 a photovoltaic region disposed within the sub-pixel spacing regions (Detailed Description, [0212], “Furthermore, the electronic device of one embodiment of the present invention preferably includes a photoelectric conversion element so that the power storage device can be charged using the photoelectric conversion element. It is preferred that the power storage device can be charged by photovoltaic power generation, for example. Alternatively, the electronic device of one embodiment of the present invention may have a function of generating and charging power with the movement of an arm of a user.”; See also Fig. 28A, imaging pixels, #308; Detailed Description, [0475-0476], “The imaging pixel circuits can drive photoelectric conversion elements. The imaging pixel circuits are electrically connected to wirings through which control signals are supplied. The imaging pixel circuits are also electrically connected to wirings through which power supply potentials are supplied.”).  

Yoshitani does not explicitly disclose a photovoltaic region disposed within the sub-pixel spacing regions of each pixel. 
Yazdandoost, in a similar field of endeavor, discloses an integrated energy-collecting display module (Fig. 1, electronic device, #100) comprising a photovoltaic region disposed within the sub-pixel spacing regions of each pixel (See Fig. 1G, light-detecting component, #152-7.3; between light-generating component #142-7.2 and #142-7.4 within pixel P-7.1; Detailed Destruction, [0041-0050], “As another example, in the absence of external bias, light-detecting element 151 may be operative to convert the energy of light AL into electric energy by charging the terminals of light-detecting element 151 to a voltage (e.g., integrated onto the light-detecting element's capacitance), whereby the rate of charge (e.g., as may be detected by circuitry 165 of a selection subassembly 160) may be proportional to the intensity or brightness of incoming light AL (e.g., the energy may be harvested and then measured by draining the charge through an external high-impedance path (e.g., through use of a switch 160s of circuitry 165 of selection subassembly 160), where such a mode may be referred to as a photovoltaic mode)…For example, three adjacent (e.g., horizontally adjacent, vertically adjacent, and/or otherwise adjacent) components 142 may be provided as display subpixels (e.g., red, green, and blue display subpixels) of a display pixel. As shown, for example, adjacent components 142-7.1, 142-7.2, and 142-7.3 may be display subpixels defining a display pixel P-7.1′… For example, at least a portion of a light-detecting component 152 may be provided as an amorphous silicon detector or any other suitable photosensitive circuitry in a TFT layer of a selection subassembly layer of the display assembly.”).  

It would have been obvious to one of ordinary skill in the art to have modified the photovoltaic region of Yoshitani to include the teachings of Yazdandoost in such way to provide the photovoltaic region disposed within the sub-pixel spacing regions of each pixel. Such a modification is a matter of rearrangement of parts producing the same predictable result, the predictable result being sensing ambient light on the surface of a display (See Yazdandoost, Detailed Description, [0056-0058], “One or more light-detecting components 152 can be placed between display pixels in TF layer 202 or even between individual subpixels within a pixel. In some embodiments, one or more light-detecting components 152 can be placed in any of layers 200, 201, 203, 204, and 205 but not lined up with any mask 210. Instead, alternative methods can be used to ensure that one or more light-detecting components 152 do not interfere with any light-emitting functionalities of the display assembly.”; See MPEP 2144.04 Part VI). The fact that Yazdandoost above discloses embodiments of the photovoltaic region as either between individual pixels (See Fig. 1D) or between individual subpixels within a pixel provides further evidence of this predictable substitutable feature.  Furthermore, the fact that both Yoshitani and Yazdandoost disclose photovoltaic cells within OLED display devices makes this combination more easily implemented. 

Regarding claim 18, this is met by the rejection to claim 14 with the combination of Yoshitani and Yazdandoost.

Regarding claim 19, this is met by the rejection to claim 15 with the combination of Yoshitani and Yazdandoost.

Regarding claim 20, this is met by the rejection to claim 16 with the combination of Yoshitani and Yazdandoost.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626